Title: Thomas Jefferson to Fernagus De Gelone, 6 March 1817
From: Jefferson, Thomas
To: Gelone, J. Louis Fernagus De


          
            Sir
            Monticello
Mar. 6. 17.
          
          I recieved last night your’s of Feb. 25. and now ask the favor of you to send me the Archimede de Peyrard 2. v. 8vo 4. D 50 C and Hippocrate de Gardeil. 4. v. 8vo 8.D. for which I inclose you 12. D 50 C in bills of the Richmond banks which I presume can be exchanged at par with you, as they are 1. or 2. p.c. above par at Philadelphia. if any person who is coming on by the stage to Washington would deliver them there to mr Millegan bookseller, or coming on to Richmond would deliver them there to messrs Gibson & Jefferson merchants, it would be the quickest conveyance. otherwise they may come by water from New York, whence coal vessels, flour vessels Etc sail daily for Richmond where, if delivered to Gibson & Jefferson they will pay charges & forward them. drop me a line of information if you please, when dispatched and by what conveyance, and accept the assurance of my respect.
          Th: Jefferson
        